Citation Nr: 1811011	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent, for facial scars based on disfigurement.

2.  Entitlement to an increased rating in excess of 10 percent for painful facial scars.

3. Entitlement to a compensable rating for post-operative left hand scar.

4. Entitlement to an increased rating in excess of 20 percent for left knee disability.

5. Entitlement to service connection for a low back disorder.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection bilateral hearing loss disability.

7. Entitlement to service connection bilateral hearing loss disability.

8. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 until October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for bilateral hearing loss disability, entitlement to an increased rating in excess of 20 percent for left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service- connected facial scarring is manifested by no more than three characteristics of disfigurement and no more than two painful scars of the face.

2. The evidence does not demonstrate that the Veteran's post-operative left hand scar is 144 squares inches (929 sq. cm.) or greater, or that it is painful or unstable.

3. The claim for service connection for bilateral hearing loss disability was previously denied in a January 2004 rating decision, the Veteran did not appeal the decision.

4. Some of the evidence submitted subsequent to the January 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for a rating, in excess of 30 percent, for service- connected facial scarring have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7800 (2017).

2. The criteria for a rating, in excess of 10 percent, for painful scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7804 (2017).

3. The criteria for compensable rating for service- connected post-operative left hand scar have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7807 (2017).

4. The unappealed January 2004 rating decision which denied service connection for bilateral hearing loss disability is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

5. Evidence received since the January 2004 RO decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Facial scars

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Criteria for Scars of the Head, Face, or Neck (DC 7800)

The Veteran's service- connected facial has been rated under Diagnostic Code 7800 for scars of the head, face, or neck. 38 C.F.R. § 4.118 (2017). In an October 2016 increase rating decision, the Veteran was rated as 30 percent disabling for his service- connected facial scarring under this code. Additionally, the Veteran was provided a 10 percent disability rating for one painful facial scar.

The following ratings are available under Diagnostic Code 7800: 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 10 percent rating is warranted for scars with one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2017).

The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5) (2017).

Criteria for Unstable or Painful Scars (DC 7804)

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2017). If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2017). Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2017).

Analysis

A July 2009 VA examination reflects that the Veteran has two scars located on the right chin and left cheek. The report reflects the Veteran's right chin scar measuring 0.2cm x 5cm. The examination reflects the scar with no tenderness on examination, no adherence to underlying tissue, no frequent loss of covering of skin over the scar, no elevation or depression of the surface contour of the scar on palpation, no induration, and no gross distortion. However, the examination does note the scar as superficial and hyperpigmented.

The report reflects the Veteran's left cheek scar measuring 1cm x 5cm. The examination reflects the scar with no tenderness on examination, no adherence to underlying tissue, no frequent loss of covering of skin over the scar, no induration, and no gross distortion. However, the examination does note the scar as superficial, positive for elevation or depression of the surface contour of the scar on palpation and hyperpigmented.

A June 2012 VA examination reflects that the Veteran with a scar located on the Veteran's right lip. The report reflects the Veteran's right lip scar measuring 3.5cm x 1cm. The examination reflects the scar with adherence to underlying tissue, depression of the surface contour of the scar on palpation, and hyperpigmented. Additionally, the report noted the right lip scar to be painful.

A December 2015 VA examination reflects that the Veteran has three scars located on the right lower lip, left labial area, and the right cheek. 

The report reflects the Veteran's right lower lip scar measuring 3.5cm x 0.15cm. The examination reflects the scar with surface contour depressed on palpation, hyperpigmentation, and painful.

The report reflects the Veteran's left labial scar measuring 3.5cm x 2cm. The examination reflects the scar with surface contour depressed on palpation and hypopigmentation.

The report reflects the Veteran's right cheek scar measuring 1.7cm x 0.3cm. The examination reflects the scar with hypopigmentation and gross distortion or asymmetry of facial features or visible palpable tissue loss.

Based on the Veteran having no more than one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a rating in excess of 50 percent is not warranted for the Veteran's service- connected facial scarring under DC 7800.

The highest rating possible under DC 7800 is 80 percent. An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. The Veteran does not meet the criteria for an 80 percent rating because the evidence is against a finding that the Veteran's service- connected facial scarring exceeds the criteria associated with a 30 percent rating.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. As discussed above, the Veteran does not meet the criteria for a 50 percent rating because the evidence is against a finding that the Veteran's service- connected facial scarring exceeds the criteria associated with a 30 percent rating.

Additionally, an increased rating in excess of 10 percent for painful facial scars is not warranted. Since the Veteran's facial scarring disability consists of only one painful scar (right lower lip), and the record does not indicate that the scar is unstable in addition to being painful; the higher percentages are not warranted as they require more than two scars to be painful and/or unstable.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds a rating in excess of 30 percent under Diagnostic code 7800 and a rating in excess of 10 percent under Diagnostic Code 7804, not warranted.

Post-operative left hand scar

Criteria for Scars not of the head, Face, or neck that are superficial and nonlinear (DC 7802)

The Veteran's service- connected post-operative left hand scar has been rated under Diagnostic Code 7802 for scars not of the head, Face, or neck that are superficial and nonlinear. 38 C.F.R. § 4.118 (2017). The Veteran has been provided a noncompensable (0 percent) evaluation.

A 10 percent rating is warranted for a scar or scars that are 144 squares inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2017). 

Analysis

A July 2009 VA examination reflects that the scar located at the left hand-left dorsum measures at 3 cm x 3 cm. The scar is not painful and there is no skin breakdown associated with the scar. The examination further notes that the scar is superficial. No edema, keloid formation, disfiguring, or limitation of the Veteran's motion or function, are associated with the scar.

A December 2015 VA medical examination reflects the Veteran with a scar on his left hand measuring 4cm x 2cm that is superficial and non-linear. The scar was found to not to be painful or unstable.

A 10 percent rating under DC 7802 is not warranted as the Veteran's left hand scar is not 144 squares inches (929 sq. cm.) or greater. 

Additionally, rating under DC 7804 is not warranted as the record does not reflect that the scar on the Veteran's left hand is painful or unstable.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


Whether new and material evidence has been received to reopen a claim of entitlement to service connection bilateral hearing loss disability

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for bilateral hearing loss disability was originally denied by the RO in January 2004. The Veteran did not appeal the January 2004 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a February 2010 RO decision.

Evidence of record at time of last final denial

At the time of the January 2004 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's bilateral hearing loss disability, to include a June 2012 VA medical examination. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional treatment records were not within the claims file at the time of the January 2004 RO decision. The additional medical records go to the basis of the Veteran's claim for entitlement to service connection for bilateral hearing loss disability. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the January 2014 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for bilateral hearing loss disability, is reopened.


ORDER

Entitlement to an increased rating in excess of 30 percent, for facial scars based on disfigurement, is denied.

Entitlement to an increased rating in excess of 10 percent for painful facial scars is denied.

Entitlement to a compensable rating for post-operative left hand scar is denied.

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss disability, and to that extent, the claim is granted.


REMAND

Entitlement to service connection bilateral hearing loss disability

Having reopened the Veteran's bilateral hearing loss disability claim, the Board must now determine whether the reopened claim of entitlement to service connection for a bilateral hearing loss disability may be granted on the merits, de novo.

The Veteran was provided a VA medical examination in June 2012. The examiner opined that the Veteran's current bilateral hearing loss is not at least as likely as not caused by or the result of his military service. The examiner conceded only moderate noise exposure for the Veteran in relation to his military service. The examiner relied in part on the Veteran's military occupational specialty (MOS) as a motor transport operator and his military awards for the rifle and grenade. However, the examiner failed to consider the Veteran's initial MOS as a field artillery crewman when discussing military noise exposure. (See September 1979 DD Form 214). The Board finds that a supplemental medical opinion considering the Veteran's noise exposure throughout his entire active duty career is necessary. As such the claim is remanded for further development. 

Entitlement to service connection for a low back disorder

The Veteran was provided a VA medical examination in December 2015. The examiner opined that the Veteran's current low back condition is not related to his active military service. The Board finds that a supplemental opinion is needed before the Board makes a determination on the issue.

In providing the medical opinion the June 2015 examiner in part relied on the lack of objective continuity of care in regard to the Veteran's low back condition. However, the examiner failed to discuss/distinguish the Veteran's in-service treatment for a low back injury and his current low back condition affecting the same general area. As such, the Board finds that a supplemental opinion discussing the Veteran's in-service treatment and his current low back condition is necessary.

Entitlement to an increased rating in excess of 20 percent for left knee disability

In regard to the Veteran's claim for entitlement to an increased rating in excess of 20 percent for left knee disability, the Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the July 2009  and December 2015VA examination reports, and concludes that the findings associated with the reports does not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's left knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination report findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

TDIU

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the other issues on appeal. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claims on being remanded could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical examination for the claim for service connection for bilateral hearing loss. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

a.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss disability is related to, or aggravated by, his active military service.

b.  The opinion provided should include a complete rationale discussing the Veteran's credible statements, his in-service noise exposure, his current medical condition, and available medical literature in regard to the issue on appeal.

3. Obtain a VA medical examination for the claim for service connection for a low back disorder. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

a.   The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's low back disorder is related to, or aggravated by, his active military service.

b.    The opinion provided should include a complete rationale discussing the Veteran's credible statements of constant back pain, his in-service treatment for a low back injury, his current medical condition, and available medical literature in regard to the issue on appeal.

4. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected left knee disability. In addition to providing a retrospective evaluation, the examiner is request to provide an examination assessing the current severity of the Veteran's left knee disability.

a.    The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

b.    The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations and comparison, if possible, with the opposite undamaged joint from June 8, 2008 to present.

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


